Citation Nr: 1219994	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-28 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left leg disability.

2.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel





INTRODUCTION

The appellant/claimant served on active duty for training (ACDUTRA) with the Army National Guard from December 12, 1977 to August 12, 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claims file is now in the jurisdiction of the Montgomery, Alabama RO. 

In his September 2008 VA Form 9, substantive appeal, the appellant requested a hearing before the Board (adding a typewritten notation) that he wanted a Decision Review Officer (DRO) hearing; on an attached form he clarified that he was requesting a hearing before a DRO.  Such hearing was scheduled in May 2011; he failed to appear.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The appellant seeks service connection for left foot and left leg disabilities.  He alleges such disabilities arose from injuries in service.  Private treatment records show a diagnosis of gouty arthritis of the left foot, ankle and knee.  His service treatment records (STRs) show that during his ACDUTRA he was seen for complaints involving his left foot and ankle.  On examination for discharge from ACDUTRA, he noted (in a report of medical history) that he had had foot trouble.  In a September 19, 2008 statement he described injuries in service (which are not noted in the STRs.  

A January 1996 disability determination examination report notes that the appellant reported he sustained rib fractures in 1993 (and that "his foot hurt at the same time").  He also indicated he had been in the military, stationed at Fort Jackson, South Carolina.  The RO apparently interpreted this as indicating he sustained injuries pertaining to the disabilities at issue at Fort Jackson at the time, and sought records of treatment for the injuries.  The response to the request for the records was to the effect that there were no medical records for the appellant at the base medical facility.  A close review of the history noted in the January 1996 examination report found that the appellant did not actually identify where it was that he received treatment in 1993.  Consequently, clarification is necessary, after which such records must be sought.  

Furthermore, a copy of a May 1996 letter from a private attorney to a private physician indicates that the appellant was pursuing a claim for Social Security Administration (SSA) disability benefits claim.  While the appellant has submitted some SSA records, it does not appear that those records are complete.  

VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit explained that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the appellant substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case it cannot be found based on the record that the medical records considered by SSA, if available, would not be relevant to the matters at issue.  A review of the record, to include Virtual VA file (VA's electronic data storage) did not reveal any VA attempt to secure the appellant's SSA records (or notation that such records are unavailable).  Therefore, they must be sought. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the appellant to identify all providers of evaluation or treatment he has received for the disabilities at issue since his period of ACDUTRA (from December 1977 to August 1978) to specifically include the provider of the treatment he received in 1993 (as noted in the January 3, 1996 disability determination examination) report, and any releases needed for VA to obtain records from private identified providers.  The RO should secure for the records the complete records of treatment and evaluation for the disabilities at issues from all providers identified. .
 
2.  The RO must obtain from SSA copies of their determination on the appellant's claim for SSA disability benefits and the entire record upon which the determination was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  If any additional evidence received suggests that any current left foot or leg disability may be related to complaints and treatment noted in service (applying the low threshold standard for such determination endorsed by the Court), the RO should then arrange for the appellant to be examined by an appropriate physician to determine the nature and likely etiology of his current left foot and left leg disabilities.  The VA examiner should review the appellant's file and provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each left foot and leg disability found?

(b) As to each diagnosed left foot/leg disability entity diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the appellant's period of ACDUTRA from December 1977 to August 1978/complaints noted therein.

The VA examiner must explain the rationale for all opinions.

4.  The RO should then re-adjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

